NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                     Fed. R. App. P. 32.1




              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                    Submitted June 5, 2012*
                                     Decided June 8, 2012

                                             Before

                            RICHARD A. POSNER, Circuit Judge

                            DIANE P. WOOD, Circuit Judge

                            JOHN DANIEL TINDER, Circuit Judge

No. 11‐3523

UNITED STATES OF AMERICA,                             Appeal from the United States District
     Plaintiff‐Appellee,                              Court for the Eastern District of Wisconsin.

       v.                                             No. 09‐CR‐7

DEMETRIUS E. JEFFERSON,                               C. N. Clevert, Jr.,
    Defendant‐Appellant.                              Chief Judge.

                                           O R D E R

        Demetrius Jefferson challenges the denial of his postjudgment request for a reduced
prison term. This is not the first time we have addressed Jefferson’s contentions. See United
States v. Jefferson, 427 F. App’x 519 (7th Cir. 2011). Last year, Jefferson filed a direct appeal
from his below‐range prison sentence of 68 months for attempting to possess marijuana for


       *
         This appeal is successive to case no. 10‐2539 and has been submitted to this panel
under Operating Procedure 6(b). After examining the briefs and the record, we have concluded
that oral argument is unnecessary. See FED. R. APP. P. 34(a)(2)(C).
No. 11‐3523                                                                              Page 2

distribution. See 21 U.S.C. §§ 846, 841(a)(1). The sentencing judge had shortened Jefferson’s
presumptive prison term by 9 months to compensate for time spent in state custody
between his arrest by local officials in October 2009 (related to a revocation of his state
supervision for drug and gun convictions) and his federal sentencing in June 2010. Jefferson
wanted to argue that the court should have reduced his prison term by another 7 months;
he insisted that he entered federal custody in February 2009—when he appeared in federal
court on a writ of habeas corpus ad prosequendum for his initial appearance—and should
have been “credited” for every day after that.
 
        Jefferson’s appointed lawyer concluded that any appellate claim would be frivolous
and moved to withdraw under Anders v. California, 386 U.S. 738 (1967). In his submission,
counsel suggested that, instead of making the seven months an issue on direct appeal,
Jefferson should go back to the district court and file a motion “to correct” his sentence
asking the judge for additional presentence credit. We agreed with counsel that Jefferson’s
direct appeal was frivolous, in particular because Jefferson had received a prison sentence
that is below the imprisonment range calculated by the district court without regard to
relevant conduct that should have resulted in a range at the 10‐year statutory maximum.
Moreover, we expressly rejected counsel’s suggestion that Jefferson seek “to correct” his
sentence in the district court: We noted that the court would be powerless to grant such a
motion because the calculation of presentence credit is left to the Bureau of Prisons, not the
district court.

        Despite this clear admonition, Jefferson returned to the district court and filed this
exact motion, asking the court “to correct” his sentence by giving him additional “credit”
for time spent in custody before he was sentenced. In denying this motion, the court relied
on our instruction that it would be powerless to grant this request under 18 U.S.C. § 3585(b)
and United States v. Wilson, 503 U.S. 329, 332–33 (1992). As the government points out,
however, Jefferson’s motion presents a problem even more fundamental: District courts lack
subject‐matter jurisdiction to revisit a prison sentence absent exceptions not present here.
See 18 U.S.C § 3582(b)–(c); United States v. Lawrence, 535 F.3d 631, 637 (7th Cir. 2008); United
States v. Smith, 438 F.3d 796, 799 (7th Cir. 2006).

        Accordingly, the judgment of the district court is MODIFIED to reflect that
Jefferson’s motion is dismissed for lack of subject‐matter jurisdiction, and as modified the
judgment is AFFIRMED.